John I. Purtle, Justice, dissenting. Appellant was convicted of theft by receiving stolen property having a value of more than $100.00. The items in question were a base CB transmitter, a microphone and power supply. The owner testified he paid $219.00 for the property several years earlier. The only evidence touching upon the value at the time of trial was a statement from the appellant or one of his friends that he paid $20.00 for the property. Ark. Stat. Ann. § 41-2201 (11) (a) and (b) (Repl. 1977) states that the market value of property or services is to be established at the time of the offense or if the value of the property cannot be ascertained, the cost of replacing the property within a reasonable time after the offense should be used. The state made no effort to meet this burden of proof. It was clearly the state’s burden to show that the value of the property was in excess of $100.00. Lee v. State, 264 Ark. 384, 571 S.W.2d 603 (1978); Riley v. State, 267 Ark. 916, 593 S.W.2d 45 (Ark. App. 1979). Since the burden was upon the state to prove the present value of the property they should have at least had the owner testify as to its value. Of course, it is possible that the state knew that his testimony would be that the aggregate value was less than $100.00. The effect of the majority opinion will be that when property is stolen the only evidence needed as to value is the property’s initial purchase price, regardless of the remoteness in time of that purchase. Once again I am forced to dissent because I read our statutes as they are written. When a law has no ambiguities on its face, it is plain to me that it should be enforced as it is written. The statutes cannot be clearer in defining value and the law is clear in placing the burden on the state to prove all elements of an offense. This was simply not done in the present case. It is also of some interest to me that the appellant was not the owner of the automobile where the property was recovered and nobody testified that the property had ever been in the physical possession of the appellant.